 

Exhibit 10.3

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, dated as of November 18, 2014 (this “Agreement”), by and
between MELA Sciences, Inc. (the “Company”), a Delaware corporation, and Michael
R. Stewart (“Employee”), an individual.

 

WITNESSETH:

 

WHEREAS, the Company desires to employ Employee, and Employee wishes to be
employed by the Company, on the terms and subject to the conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereby agree
as follows:

 

1.            Term. The initial term of Employee’s employment hereunder shall
commence on December 15, 2014 (the “Effective Date”) and end on the third
anniversary thereof (the “Initial Term”), unless sooner terminated in accordance
with Section 5 hereof. Upon expiration of the Initial Term, Employee’s
employment with the Company hereunder shall be extended for successive one-year
periods unless either party provides written notice to the other party at least
45 days prior to the end of the then current term, of its election to terminate
this Agreement at the end of such then current term. The period during which
this Agreement is in effect is hereafter referred to as the “Term.”

 

2.            Duties and Services. Employee agrees to serve the Company as its
President and Chief Executive Officer, reporting to the Board of Directors of
the Company and any authorized committee thereof (the “Board”). Employee shall
have overall responsibility for the business, strategy and operations of the
Company. Employee agrees to devote his full and entire business time, attention,
skill and efforts to perform services for the Company and to faithfully and
diligently discharge and fulfill his duties hereunder to the best of his
abilities and shall be engaged in other business activities only to the extent
that such other activities do not materially interfere or conflict with his
obligations to the Company hereunder. In no event shall Employee’s other
business activities violate his obligations under Section 7 below. The foregoing
also shall not be construed as preventing Employee from (a) with the prior
consent of the Board, serving on civic, educational, philanthropic or charitable
boards or committees or on up to two corporate boards (but not as chairman of
the board), and (b) managing personal investments, so long as such activities
are permitted under the Company’s Code of Conduct and employment policies.
Exhibit A to this Agreement contains a list of the other business and
professional activities in which Employee is currently engaged and have been
approved to the extent set forth on Exhibit A. Employee shall perform his duties
hereunder at the Company’s principal offices, currently located in Irvington,
New York, with travel to such other places and at such times as the needs of the
Company may from time-to-time dictate or be desirable.

 

 

 

 

3.            Compensation.

 

(a)          During the Term, the Company agrees to pay or cause to be paid to
Employee, and Employee agrees to accept, a salary for all of Employee’s services
at the rate of $310,000 per annum (the “Base Salary”), payable in accordance
with the Company’s payroll practices and policies in effect from time to time
and subject to applicable withholding of income taxes, social security taxes and
other such other payroll deductions as are required by law or applicable
employee benefit programs.

 

(b)          With respect to each fiscal year of the Company during the
continued full-time employment of Employee hereunder, commencing with the 2015
fiscal year, Employee will be eligible to receive an annual cash bonus of up to
50% of Employee’s Base Salary (a “Cash Bonus”) based on the achievement of
certain performance-based targets and other objectives as may be established by
the Board based on annual Company budgets approved by the Board from time to
time. The terms of Employee’s Cash Bonus opportunity for each fiscal year shall
be separately communicated to Employee by the Board, after consultation with
Employee, prior to the commencement of such fiscal year. Any Cash Bonus
allocable to Employee hereunder shall be earned by Employee if and only if
Employee remains actively employed on a full-time basis with the Company and is
otherwise in compliance with Employee’s obligations under this Agreement through
the end of the fiscal year to which such Cash Bonus relates. Any Cash Bonus
awarded to Employee hereunder will be payable in a single lump sum cash payment,
less applicable taxes and withholdings, not later than two and one-half months
after the end of the fiscal year to which it relates in accordance with the
Company’s customary practices for annual bonus payments.

 

(c)          In addition to Employee’s Base Salary and any Cash Bonus that may
be earned and payable hereunder, Employee shall be granted stock options subject
to the Company’s customary Stock Option Agreement under the Company’s 2013 Stock
Incentive Plan (the “Plan”) to purchase up to 750,000 shares of the Company’s
common stock at fair market value on the date of grant, as provided in the Plan,
subject to the following vesting schedule:

 

(i)          stock options to purchase up to 375,000 shares of the Company’s
common stock to vest in three equal installments of 125,000 shares each on the
first, second and third anniversaries of the date of this Agreement; provided,
however, that vesting shall accelerate and the right to purchase all such shares
shall vest in full at such time as there is a Change in Control (as defined in
Section 5(d) hereof) of the Company; and

 

(ii)         stock options to purchase up to 375,000 shares of the Company’s
common stock to vest in three annual installments of up to 125,000 shares each
upon a determination by the Board that the Company has achieved the following
milestones for the 2015, 2016 and 2017 fiscal years, respectively: (A) one-third
if the Company achieves the revenue plan established by the Board for such year,
(B) one-third if the Company achieves the EBITDA plan established by the Board
for such year, and (C) one-third if the Company achieves the goals established
by the Board for such year as set forth in writing within 30 days after the date
of this Agreement; provided, however, that any such stock option that has not
vested with respect to any particular year due to the failure to satisfy a
milestone condition for that year shall terminate as of the end of that year and
shall no longer become exercisable; and provided further, however, all such
stock options that have not previously terminated shall accelerate and vest in
full at such time as there is a Change in Control (as defined in Section 5(d)
hereof) of the Company.

 

2

 

 

All such stock options shall be incentive stock options to the extent permitted
by applicable law.

 

4.            Employee Benefits; Vacation; Expenses. During the Term:

 

(a)          Employee shall be entitled to participate, in accordance with the
terms and conditions thereof, in any standard group benefit plans maintained
generally for senior level employees of the Company, as the same may be in
effect or amended from time to time. The foregoing, however, shall not be
construed to require the Company to establish any such plans, or to prevent the
Company from modifying or terminating any such plans once established. In
addition to standard group benefit plans, during the Term the Company shall
reimburse Employee for his reasonable out-of-pocket costs of supplemental term
life insurance in the coverage amount of $1 million and a supplemental
disability policy with coverage limits common to Employee’s salary level.

 

(b)          Employee shall be entitled to vacation commencing with the 2015
fiscal year at the rate of four weeks per year, taken consecutively or in
segments, subject to the effective discharge of Employee’s duties and
responsibilities hereunder. Vacation time will accrue on a monthly basis during
any such year, and any accrued vacation time not taken during the year in which
it accrued shall not have a cash value and may be rolled over to the following
or any subsequent year only to the extent permitted and in accordance with then
current Company policy.

 

(c)          The Company shall reimburse Employee for the reasonable and
necessary out-of-pocket business expenses incurred by Employee for or on behalf
of the Company in furtherance of the performance of Employee’s duties hereunder
in accordance with the Company’s policies as approved by the Board from time to
time, subject in all cases to the Company’s requirements with respect to
reporting and documentation of such expenses.

 

(d)          During the first year of the Initial Term, the Company shall pay or
reimburse Employee for reasonable costs of temporary housing in the Irvington,
New York area, currently estimated at $3,000 per month. After the first year of
the Initial Term, the Company shall pay Employee an automobile allowance of
$1,000 per month.

 

5.            Termination.

 

(a)          Notwithstanding anything to the contrary contained herein,
Employee’s employment under this Agreement, as well as Employee’s right to any
Base Salary, Cash Bonus and/or other benefits that thereafter otherwise would
accrue to Employee hereunder, shall terminate upon the earliest to occur of the
following events:

 

(i)          The death of Employee;

 

(ii)         The disability (as hereinafter defined) of Employee;

 

3

 

 

(iii)        In the event of Employee’s voluntary decision to terminate his
employment with the Company, upon the date set forth therefor in a written
notice of such termination received by the Company from or on behalf of
Employee; provided that the termination date shall not be sooner than two weeks
following the Company’s receipt of such notice;

 

(iv)        Upon written notice of such termination to Employee from or on
behalf of the Company or the Board (or at such later date specified therein) if:
(A) there shall be “Cause” (as hereinafter defined) or (B) Employee shall have
advised the Company or the Board of Employee’s intention to terminate his
employment with the Company;

 

(v)         Upon a Change of Control (as defined in Section 5(d)) of the Company
unless the new controlling person or entity of the Company’s business and/or
assets determines otherwise; or

 

(vi)        Upon written notice of such termination to Employee from or on
behalf of the Company or the Board, other than under a circumstance covered by,
or when facts exist that would comprise, any of clauses (i), (ii), (iii),
(iv) or (v) of this Section 5(a).

 

(b)          Employee shall be deemed to be under a “disability” for purposes
hereof, at the option of the Company by written notice to Employee, (i) if
Employee and the Board agree that Employee is disabled, or (ii) in the event
that Employee shall be unable to or shall fail to render and perform the
services required of Employee under this Agreement for 30 consecutive days or an
aggregate of 60 days in any consecutive 12-month period because of physical or
mental incapacity or disability, such option to be exercisable by the Company.

 

(c)          For purposes of this Agreement, the term “Cause” is defined as: (i)
the conviction of Employee for a felony or a crime involving moral turpitude;
(ii) Employee’s material violation of any written Company policy or the material
terms of this Agreement after written notice of such failure and failure to cure
within 20 business days; (iii) Employee’s failure to follow a lawful direction
of the Board after written notice of such failure and failure to cure within 20
business days; (iv) a breach by Employee of a fiduciary responsibility owing to
the Company or any of its affiliates; (v) Employee’s failure to perform such
duties as are reasonably delegated or assigned to Employee after written notice
of such failure and failure to cure within 20 business days; (vi) drug or
alcohol abuse by Employee, but only if the Employee fails to seek appropriate
counseling or fails to complete a prescribed counseling program to the
reasonable satisfaction of the Board; and (vii) a breach by Employee of
Section 7 of this Agreement or any other obligation relating to non-competition,
non-solicitation of employees, customers, licensees or licensors,
confidentiality, or ownership and/or rights as to creations and/or proprietary
information or property, under any written agreement in effect from time to
time, in favor of the Company.

 

4

 

 

(d)          For purposes of this Agreement, the term “Change of Control” is
defined as: (i) any “person,” as such term is used in sections 13(d) and 14(d)
of Securities Exchange Act of 1934, as amended, (the “Exchange Act”) becomes the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities;
provided, however, that no Change of Control shall be deemed to occur by reason
of the acquisition of securities of the Company by one or more investors in the
Company in capital-raising transactions; (ii) the direct or indirect sale or
exchange by the stockholders of the Company of all or substantially all of the
outstanding capital stock of the Company; (iii) a merger or consolidation in
which the Company is a party and in which the stockholders of the Company before
such Change of Control do not retain, directly or indirectly, at a least
majority of the beneficial interest in the voting stock of the Company after
such transaction; or (iv) an agreement for the sale or disposition by the
Company of all or substantially all the Company’s assets.

 

(e)          Severance; Release.

 

(i)          In the event of, and only upon, the termination of the employment
of Employee under this Agreement pursuant to: (A) Section 5(a)(v) and either
(x) Employee has not been offered post-Change of Control employment by the
Company or any successor entity; or (y) if offered post-Change of Control
employment by the Company or any successor entity, the position offered to
Employee would result in a material reduction in Employee’s duties, authority or
responsibilities as in effect immediately prior to such Change of Control; or
(B) Section 5(a)(vi), then Employee shall be entitled to receive (I) his Base
Salary and the amount of any Cash Bonus earned hereunder but unpaid through the
date of such termination, any benefits referred to in the first sentence of
Section 4(a) in which Employee has a vested right under the terms and conditions
of the employee benefit plan pursuant to which such benefits were granted
(“Vested Benefits”), and (II) (a) severance in an amount equal to Employee’s
then current Base Salary for 12 months payable in equal installments, less
applicable taxes and withholdings, pursuant to the Company’s normal payroll
procedures over 12 months as provided herein, and (b) provided Employee timely
elects, and remains eligible for, continued group health plan benefits to the
extent authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly
known as “COBRA”), reimburse Employee, on a monthly basis upon presentation of
proof of payment by Employee, for COBRA premiums in an amount such that
Employee’s net cost (after tax) for continued health insurance coverage is the
same as Employee’s cost for such benefits as in effect on the date of
termination and such reimbursement shall continue until the earlier of: (i) the
date that is 12 months after the date of termination, and (ii) the date Employee
becomes eligible for health benefits through another employer or otherwise
become ineligible for COBRA (the “Termination Benefits”). Any severance payments
due hereunder shall commence as soon as administratively feasible within 60 days
after Employee’s termination of employment provided Employee has timely executed
and returned the Release referred to in Section 5(e)(iii) and, if a revocation
period is applicable, Employee has not revoked the Release; provided, however,
that if the 60-day period begins in one calendar year and ends in a second
calendar year, the severance payments shall begin to be paid in the second
calendar year. On the date that severance payments commence, the Company will
pay Employee in a single lump sum payment, less applicable taxes and
withholding, the severance payments that Employee would have received on or
prior to such date but for the delay imposed by the immediately preceding
sentence, with the balance of the severance payments to be paid as originally
scheduled. Solely for purposes of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), each installment payment is considered a separate
payment. To the full extent permitted by Code section 409A, it is intended that
any severance amount shall be exempt from the requirements of Code section 409A
by reason of either (1) the exemption set forth in Treas. Regs.
1.409A-1(b)(9)(iii) or (2) the short-term deferral rule under Treas. Regs.
1.409A-1(b)(4).

 

5

 

 

(ii)         In the event that Employee’s employment terminates under any
circumstance other than as described in clause (i) of Section 5(e), then the
Company shall not be obligated to make any Termination Benefits to Employee or
to provide any other severance, termination or similar payments or compensation
or benefits, regardless of any general or other policy, plan or practice as to
severance or employment termination in effect from time to time, other than Base
Salary and any Cash Bonus earned but unpaid through the date of such termination
and any Vested Benefits.

 

(iii)        Notwithstanding anything to the contrary set forth herein, the
obligation to pay any Termination Benefits is expressly conditioned upon the
execution by Employee and delivery to the Company of, and the effectiveness
(after the expiration of any and all revocation and cancellation periods and
rights) of, such separation agreement and general release from Employee, in such
form as shall be required by the Company (the “Release”) and Employee has
returned all Company property and resigned from all positions with the Company
and any affiliated company. In no event shall any Termination Benefits be
payable unless and until such separation agreement and general release becomes
effective and all statutory rights to rescind, revoke or terminate the same have
expired unexercised.

 

(iv)        Any Termination Benefits earned hereunder shall be in lieu of any
other claim for compensation whether under this Agreement, or under any wage
continuation law or at common law or otherwise, or any and all claims to
severance or similar payments or benefits which Employee may otherwise have or
make, except that Employee may still seek unemployment insurance without any
adverse consequence hereunder. Without limiting any other rights or remedies
which the Company may have, the Company shall be under no obligation to pay any
Termination Benefits, and Employee shall immediately reimburse the Company in
full for any and all Termination Benefits paid to Employee hereunder if Employee
violates any of the provisions of Section 7.

 

(f)          Parachute Provisions. Payments under this Agreement shall be made
without regard to whether the deductibility of such payments (or any other
payments) would be limited or precluded by Section 280G of the Code, and without
regard to whether such payments would subject Employee to the federal excise tax
levied on certain “excess parachute payments” under Section 4999 of the Code;
provided, however, that if the Total After-Tax Payments (as defined below) would
be increased by the limitation or elimination of any amount payable under this
Agreement, then the amount payable under this Agreement will be reduced to the
extent necessary to maximize the Total After-Tax Payments. The determination of
whether and to what extent payments under this Agreement are required to be
reduced in accordance with the preceding sentence will be made by the Company’s
independent auditors. In the event of any underpayment or overpayment under this
Agreement (as determined after the application of this Section 5(f)), the amount
of such underpayment or overpayment will be immediately paid by the Company to
Employee or refunded by Employee to the Company, as the case may be, with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code. For purposes of this Agreement, “Total After-Tax Payments” means the
total of all “parachute payments” (as that term is defined in Section 280G(b)(2)
of the Code) made to or for the benefit of Employee (whether made hereunder or
otherwise), after reduction for all applicable federal taxes (including, without
limitation, the tax described in Section 4999 of the Code).

 

6

 

 

6.            Deductions and Withholding. Employee agrees that the Company shall
be entitled to withhold from any and all payments required to be made to
Employee pursuant to this Agreement all federal, state, local and/or other taxes
which it determines are required to be withheld in accordance with applicable
statutes and/or regulations from time to time in effect.

 

7.            Restrictive Covenants.

 

(a)          For and in consideration of the rights of Employee under Sections
3, 4 and 5(e), the adequacy and sufficiency of which are hereby irrevocably
acknowledged by Employee, Employee agrees that Employee shall not, and shall not
permit any person or entity directly or indirectly controlled by Employee (alone
or together with others) (the “Employee Affiliates”) to, directly or indirectly
(including, without limitation, through ownership, management, operation or
control of any other person or entity, or participation in the ownership,
management, operation or control of any other person or entity, or by having any
interest, as a stockholder, lender, investor, agent, consultant, employee,
partner or otherwise, in or with respect to any other person or entity) do any
of the following:

 

(i)          during the period of Employee’s employment with the Company and for
12 months following the date of termination of Employee’s employment for any
reason (the “Restricted Period”), own, manage, operate, control, invest in,
participate in, provide consulting services to, or be involved or associated
with in any capacity, any person or entity that competes directly or indirectly
with the business conducted by the Company or proposed to be conducted by the
Company during the time Employee was employed by the Company or during the
Restricted Period, within the geographical areas in which the Company is doing
business or proposes to do business at the time of Employee’s termination of
employment; provided that the foregoing shall not prohibit Employee and Employee
Affiliates from owning in the aggregate less than one percent of any class of
securities listed on a national securities exchange or traded publicly in the
over-the-counter market; Employee acknowledges that the Company conducts
business on a nationwide and international basis, that its sales and marketing
prospects are for expansion into national and international markets not
currently penetrated and that, therefore, the territorial and time limitations
set forth in this Section are reasonable and properly required for the adequate
protection of the business of the Company.

 

(ii)         during the Restricted Period, (A) solicit, encourage or entice any
client, customer, vendor, licensee, licensor, consultant or supplier of or to
the Company to cease to do business with, or to reduce or modify the business
such person or entity has done with or intends to do with, or to end, reduce or
modify any relationship or proposed relationship of such person or entity with,
the Company, or (B) interfere with, disrupt or attempt to disrupt or otherwise
jeopardize any relationship of the Company with any client, customer, vendor,
licensee, licensor, consultant or supplier or any other person or entity with
whom the Company has a business relationship;

 

7

 

 

(iii)        during the Restricted Period, encourage, entice or induce any
person who at the time of Employee’s termination of employment or at any time
during the 18-month period immediately preceding such termination is or was an
employee of, or a consultant to, the Company to leave the employ of, or to
terminate any such consulting arrangement with, the Company, or, with respect to
any such employee or consultant who is then an employee of or consultant to the
Company, to become an employee of, or consultant to, any other person or entity,
or employ or retain any such person; or

 

(iv)        during the Restricted Period and at all times thereafter, disparage,
criticize or make statements which may be perceived as negative, detrimental or
injurious to the Company, or any of the management, owners, business, policies
or practices of the Company; provided that the Restricted Period and any
additional periods thereafter under this Section 7 shall be tolled and shall
cease to run during the period of any violation by Employee of any of Employee’s
agreements and obligations under this Section 7.

 

(b)          Employee acknowledges and agrees that Employee’s employment by the
Company will necessarily involve Employee’s understanding of and access to trade
secrets and confidential or proprietary information and property, and personal
information pertaining to the business and affairs of the Company, and its
licensors, clients, customers, licensees, consultants and suppliers of or to any
of them, including, without limitation, data, databases, know-how, trade
secrets, marketing plans and opportunities, cost and pricing information,
strategies, forecasts, licensee and customer lists, reports and surveys,
concepts and ideas, computer software, systems and programs (including source
code and documentation), and techniques and technical information, whether
acquired by, or provided or made available to, Employee before, on or after the
date of this Agreement by reason of Employee being or having been an employee of
the Company and Employee agrees to keep all such information confidential.
Employee and the Company have entered into that certain Employee Confidentiality
and Invention Agreement dated as of the date hereof (the “Confidentiality
Agreement”) and attached hereto as Exhibit B, the terms and conditions of which
are incorporated by reference herein and made a part hereof. The terms and
provisions of this Agreement shall control and govern in respect of any conflict
between the terms of this Agreement and the Confidentiality Agreement.

 

(c)          Employee represents that his employment with the Company will not
violate or conflict with any obligations to any previous employer or other
party, including without limitation, obligations relating to nondisclosure,
proprietary information, non-competition and non-solicitation.

 

(d)          Because irreparable harm would be sustained by the Company in the
event that there is a breach by Employee of any of the terms, covenants and
agreements set forth in this Section 7, in addition to any other rights and
remedies that the Company may otherwise have, the Company shall be entitled to
obtain specific performance and/or injunctive relief against Employee from any
court of competent jurisdiction, without making a showing that monetary damages
would be inadequate and without the requirement of posting any bond or other
security whatsoever, in order to enforce or prevent any breach or threatened
breach of any of the terms, covenants and agreements set forth in this
Section 7.

 

(e)          Each of the obligations of Employee under this Section 7 shall
survive the termination of Employee’s employment by the Company for any reason
whatsoever.

 

8

 

 

(f)          Employee acknowledges that: (i) the enforcement of any of the
restrictions on Employee or any other provisions contained in this Section 7
(the “Restrictive Covenants”) against Employee would not impose any undue burden
upon Employee; and (ii) none of the Restrictive Covenants are unreasonable as to
duration or scope. If notwithstanding the foregoing, any provision of this
Agreement would be held to be invalid, prohibited or unenforceable in any
jurisdiction for any reason (including, without limitation, any provision which
may be held unenforceable because of the scope, duration or area of its
applicability), unless narrowed by construction, such provision shall, as to
such jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable (and the court making any such determination as to any provision
shall have the power to, and shall, modify such scope, duration or area or all
of them, and such provision shall then be applicable in such modified form in
such jurisdiction only). If, notwithstanding the foregoing, any provision of
this Agreement would be held to be invalid, prohibited or unenforceable in any
jurisdiction for any reason, such provision, as to such jurisdiction, shall be
ineffective to the extent of such invalidity, prohibition or unenforceability,
without invalidating the remaining provisions of this Agreement, or affecting
the validity or enforceability of such provision in any other jurisdiction.

 

(g)          In the event that Employee’s employment with the Company is
terminated for any reason and Employee thereafter obtains employment or
engagement by another person or entity (a “Subsequent Employer”), Employee
agrees to advise such Subsequent Employer of Employee’s continuing obligations
under this Agreement.

 

8.            No Conflicts. Employee represents and warrants that Employee is
not party to any agreement, contract or understanding, whether of employment,
consultancy or otherwise, in conflict with this Agreement or which would in any
way restrict or prohibit Employee from undertaking or performing services for
the Company. Employee hereby acknowledges that Employee has not foregone any
other opportunity, financial or otherwise, in connection with Employee’s
execution and delivery of this Agreement or Employee’s rendering of services to
the Company.

 

9.            Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given and
effective: (i) on the date of delivery, if delivered personally; (ii) on the
first business day following the date of dispatch if delivered by a recognized
next-day courier service; (iii) on the earlier of the fourth (4th) day after
mailing or the date of the return receipt acknowledgment, if mailed, by
certified or registered mail, return receipt requested, postage and fees
prepaid; or (iv) on the date of transmission (subject to written confirmation of
receipt), if sent by facsimile or e-mail .pdf to the other party hereto. Any
such notice, if to Employee, shall be sent to Employee’s address set forth on
the signature page hereto or Employee’s principal residence address then known
to the Company, and, if to the Company, shall be sent to the Chairman of the
Board. A copy of all notices sent by Employee to the Company pursuant to this
Agreement shall also be sent to Duane Morris LLP, 30 South 17th Street,
Philadelphia, PA 19103, Attn: Kathleen M. Shay. Either party may change the
address to which notices, requests, demands and other communications hereunder
shall be sent by sending written notice of such change of address to the other
party in the manner hereinabove provided.

 

9

 

 

10.          Assignability and Binding Effect. This Agreement shall inure to the
benefit of and shall be binding upon the heirs, executors, administrators,
successors and legal representatives of Employee, and shall inure to the benefit
of and be binding upon the Company and its successors and assigns, but the
obligations of Employee may not be delegated or assigned. Employee shall not be
entitled to assign, transfer, pledge, encumber, hypothecate or otherwise dispose
of this Agreement, or any of his rights hereunder, and any such attempted
delegation or disposition shall be null and void and without effect. It is
hereby acknowledged and agreed that the Company shall have the right to assign
all or any part of its rights in respect of the covenants and agreements set
forth in Section 7 of this Agreement to one or more direct or indirect acquirors
of any of the assets or business of, or control of, the Company, and that this
Agreement and all of the Company’s rights and obligations hereunder may be
assigned or transferred by the Company to and in such event may be assumed by
any assignee of or successor to the Company.

 

11.          Waiver and Compliance; Consents. Except as otherwise provided in
this Agreement, any failure of either party to this Agreement to comply with any
obligation, covenant, agreement or condition herein may be waived by the other
party hereto only by written instrument signed by the party granting such
waiver, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure. Whenever this
Agreement requires or permits consent by or on behalf of a party, such consent
shall be given in writing in a manner consistent with the requirements for a
waiver of compliance as set forth in this Section 11.

 

12.          Entire Agreement; Amendments. This Agreement and the
Confidentiality Agreement referenced herein sets forth the entire agreement and
understanding of the parties hereto relating to the subject matter hereof, and
is expressly intended to supersede any and all prior agreements, arrangements
and understandings, written or oral, relating to the subject matter hereof. With
respect to the subject matter hereof, no representation, promise or inducement
has been made by either party that is not embodied in this Agreement, and
neither party shall be bound by or liable for any alleged representation,
promise or inducement not so set forth. This Agreement shall not be altered,
modified, amended or terminated except by written instrument signed by each of
the parties hereto.

 

13.          Headings, Construction, Interpretation. The captions and section
headings contained in this Agreement are for convenience of reference only, do
not form a part of this Agreement and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed followed by the
words “without limitation.” When used in this Agreement, words such as “herein”,
“hereinafter”, “hereof”, “hereto”, and “hereunder” shall refer to this Agreement
as a whole, unless the context clearly requires otherwise. The use of the words
“either” and “any” shall not be exclusive.

 

14.          Code Section 409A. This Agreement shall be interpreted and
administered to the extent practicable in a manner consistent with the following
statement of intent: All benefits and compensation payable to Employee pursuant
to this Agreement are intended to be exempt from the definition of “nonqualified
deferred compensation plan” or “deferral of compensation” under Code
Section 409A in accordance with one or more exemptions available under the
Treasury Regulations promulgated under Code Section 409A. To the extent that any
benefit or payment is or becomes subject to Code Section 409A, this Agreement is
intended to comply with the requirements of Code Section 409A as applicable to
such benefit or payment.

 

10

 

 

15.          Governing Law; Venue. This Agreement and the legal relations among
the parties shall be governed by the internal laws of the State of New York,
without regard to principles of conflict of laws. Any litigation arising in
connection with or related to this Agreement or any of the subject hereof shall
be tried solely by and in the United States District Court for the Southern
District of New York, provided that, if such litigation shall not be permitted
to be tried by such court, then such litigation shall be held solely in the
state courts of New York sitting in New York City. Each party hereto irrevocably
consents to and confers personal jurisdiction on the United States District
Court for the Southern District of New York, or, if (but only if) the litigation
in question shall not be permitted to be tried by such court, on the state
courts of New York sitting in New York City, and expressly waives any objection
to the venue of such court, as the case may be and any argument that any case
filed should be transferred to a more convenient forum.

 

16.          Mutual Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF,
OR IN ANY WAY RELATING TO THIS AGREEMENT, OR THE EMPLOYMENT OF EMPLOYEE, WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE. EACH PARTY HERETO AGREES THAT EITHER
OF THEM MAY FILE A COPY OF THIS AGREEMENT UNDER SEAL WITH THEY COURT AS WRITTEN
EVIDENCE OF THE KNOWING, VOLUNTARY, AND BARGAINED AGREEMENT BETWEEN THE PARTIES
IRREVOCABLY TO WAIVE TRIAL BY JURY, AND THAT ANY DISPUTE OR CONTROVERSY
WHATSOEVER BETWEEN THEM SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

17.          Knowing and Voluntary Agreement. The parties to this Agreement
acknowledge and agree that each of them has had a full and fair opportunity to
carefully read and review the terms and provisions of this Agreement and consult
with their own attorney concerning the meaning and effect of this Agreement. By
executing this Agreement, each of the parties hereto represents, acknowledges,
and agrees that such party fully understands his or its right to discuss all
aspects of this Agreement with his or its own attorney, that to the extent he or
it wanted to talk to his or its attorney he or it has availed herself or itself
of that right, that he or it has carefully read and fully understands all the
provisions of this Agreement, and that he or it is knowingly and voluntarily
entering into this Agreement and signing it of his or its own free will.

 

18.          Interpretation. In the event any ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as drafted jointly by
the parties and no presumption or burden of proof shall arise favoring or
disfavoring either party by virtue of the authorship of any of the provisions of
this Agreement. No provision of this Agreement shall be construed against either
party on the grounds that such party or its counsel drafted that provision.

 

11

 

 

19.          Counterparts; Signatures. This Agreement may be executed in any
number of counterparts with the same effect as if all parties hereto had signed
the same document. All counterparts shall be construed together and shall
constitute one Agreement. This Agreement and any amendments hereto, to the
extent signed and delivered by means of a facsimile machine or electronic
transmission, shall be treated in all manner and respects as an original
Agreement and shall be considered to have the same binding legal effect as if it
were the original signed version thereof delivered in person. At the request of
either party hereto the other party hereto shall re-execute original forms
thereof and deliver them to such requesting party. No party hereto shall raise
the use of a facsimile machine or electronic transmission to deliver a signature
or the fact that any signature was transmitted or communicated through the use
of facsimile machine or electronic transmission as a defense to the formation of
a contract and each such party forever waives any such defense.

 

[Balance of page intentionally left blank; signature page follows.]

 

12

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the day and year first above written.

 

  COMPANY:       MELA SCIENCES, INC.         By: /s/ Jeffrey F. O’Donnell    
Jeffrey F. O’Donnell,     Chairman of the Board         EMPLOYEE:       /s/
Michael R. Stewart   Michael R. Stewart

 

13

 

 

EXHIBIT A

 

Other Activities

 

Board of Directors of Polymerx

 

A-1

 

 

EXHIBIT B

 

Confidentiality Agreement

 

This EMPLOYEE CONFIDENTIALITY AND INVENTION AGREEMENT is made, as of
_______________, 2014, by and between MELA Sciences, Inc. (the “Company”), a
Delaware corporation, and Michael R. Stewart (the “Employee”).

 

As a result of his employment by the Company, the Employee has had or will have
access to and has or will become acquainted with various trade secrets and other
proprietary and confidential information and property of the Company, the
disclosure or use of which for any purposes other than in the Company’s business
would unreasonably and unfairly impair the Company’s ability to conduct its
business profitably.

 

THEREFORE, as a condition of and in consideration of the Company’s employment or
continuation of employment of the Employee, the Employee agrees with the Company
as follows, intending to be legally bound hereby:

 

1.            Certain Definitions. For purposes of this Agreement, the terms
defined below have the meanings indicated.

 

1.1           “Affiliate.” “Affiliate” means and includes any of the Company’s
subsidiaries (whenever formed or acquired), and any corporation, limited
liability company, partnership, joint venture, association or other entity in
which the Company owns or comes to own more than twenty percent of the voting
stock or other ownership interest or which owns or comes to own twenty percent
or more of the Company’s outstanding common stock, and any of the Company’s
clients, customers, licensees, licensors, franchisees and franchisors.

 

1.2           “Confidential Matter.” “Confidential Matter” means and includes
the following:

 

All proprietary and confidential information of the Company consisting of
techniques; formulas; designs; processes; programs; marketing data; equipment;
documents; files; electronically recordable data or concepts; computer software
and hardware; inventions; improvements; books; papers; compilations of
information; records; specifications; names, addresses, names of agents and
employees, buying habits and practices of existing and potential clients,
customers and other Affiliates; various financial and operating data; names,
marketing methods, practices and related information regarding the Company’s
existing and potential joint venture partners, licensees, licensors, vendors,
suppliers and distributors; costs of materials; prices the Company obtains or
has obtained or at which it sells, has sold or intends to sell its products or
services; lists or other written records used in the Company’s business;
information regarding the Company’s financial condition; compensation paid to
the Company’s consultants and employees and other terms of employment; and any
of the foregoing that may have been or may be conceived, originated, discovered
or developed by the Company or the Employee or any other employees or
consultants of the Company while employed or engaged by the Company or on the
basis of or using any Confidential Matter. All of the foregoing are owned and
held in strict confidence by the Company or by Affiliates to which the Company
has a duty of confidentiality. Nevertheless, “Confidential Matter” excludes any
of the foregoing that has entered the public domain through no fault of the
Employee, that an authorized executive officer of the Company has authorized for
public dissemination, that was known to or possessed by the Employee prior to
his employment by the Company and other than through disclosure or delivery by
the Company, or that was learned or obtained by the Employee from sources having
no duty of confidentiality to the Company that were or are unconnected with and
unrelated to his employment by the Company.

 

B-1

 

 

2.            Nondisclosure; Property.

 

2.1           Nondisclosure. The Employee acknowledges and agrees that, as an
employee of the Company, he has had and/or will have access to and has and/or
will become acquainted with Confidential Matter, all of which the Employee will
regard and protect as trade secrets owned by the Company and all of which are
used or contemplated to be used in the Company’s business. The Employee
represents, warrants and agrees that, except as required by the Company in the
course of his employment with the Company, he will not at any time, whether
during or after his employment by the Company, directly or indirectly, use or
permit others to use, or disclose or communicate to any person or entity, any
Confidential Matter, without the prior written consent of an executive officer
of the Company in the particular case.

 

2.2           Property. The Employee agrees that he will not make or retain any
originals, copies or reproductions of or excerpts from any of the Confidential
Matter for his use or the use of others and, on request by the Company or on
termination of the Employee’s employment with the Company, the Employee will
deliver to the Company all tangible property that is or embodies any of the
Confidential Matter, whether prepared or developed by or with the assistance of
the Employee or otherwise coming into his possession, control or knowledge.

 

2.3           Nondisclosure to the Company. The Employee further represents and
warrants that the Employee has not disclosed and will not disclose to the
Company or any Affiliate any trade secrets or other proprietary or confidential
information that may not lawfully be so disclosed by the Employee, by virtue of
the ownership of the same by another person or entity or otherwise.

 

3.            Inventions, Designs and Patents.

 

3.1           Disclosure and Assignment of Inventions. The Employee agrees that
he will promptly and fully disclose to the Company, and the Company agrees to
keep confidential, all inventions, designs, creations, processes, technical or
other developments, improvements, ideas and discoveries (collectively,
“Inventions”), whether patentable or not, of which the Employee obtains
knowledge or information during his employment with the Company and for a period
of one year thereafter and which relate to the existing or contemplated
products, services or business of or to any research or experimental,
developmental or creative work carried on or contemplated by the Company,
whether or not conceived, originated, made, developed or reduced to practice by
the Employee alone or with others during regular working hours or at other
times. All Inventions are and shall remain the exclusive property of the
Company. The Employee agrees that he will assign, and hereby does assign, to the
Company or its designee, all of the Employee’s right, title and interest in and
to all Inventions, whether patentable or not, conceived, originated, made,
developed or reduced to practice by the Employee, alone or with others, while he
is an employee with the Company.

 

B-2

 

 

3.2           Cooperation. The Employee agrees to assist the Company to obtain
any and all patents, copyrights, trademarks and service marks relating to
Inventions and to execute all documents and do all things necessary to obtain
letters patent and copyright, trademark and service mark registrations therefor,
to vest the Company or its designee with full and exclusive title thereto and to
protect the same against infringement by others, all as and to the extent the
Company may request and at the Company’s expense, for no consideration to the
Employee other than the Employee’s salary or wages.

 

3.3           Exceptions. Sections 3.1 and 3.2 shall not, however, apply to an
Invention developed entirely on the Employee’s own time without using the
Company’s or any Affiliate’s equipment, supplies, facilities or trade secret
information except for those Inventions that either (a) relate at the time of
conception or reduction to practice of the Invention to the Company’s business
or demonstrably anticipated research or development of the Company, or (b)
result from any work performed by the Employee for the Company. The Employee has
provided to the Company a complete and accurate written list, which the Company
agrees to keep confidential, of all unpatented Inventions owned, conceived,
originated, made, developed or reduced to practice by the Employee (whether or
not prior to the Employee’s employment with the Company) qualifying for the
exception in the first sentence of this section 3.3.

 

4.            Trade Secrets of Third Parties. The Employee acknowledges and
understands that, in dealing with existing and potential Affiliates, suppliers,
contracting parties and other third parties with which the Company has business
relations or potential business relations, the Company frequently receives
confidential and proprietary information and materials from such third parties
subject to the Company’s understanding that the Company will maintain the
confidentiality thereof and will require its employees and consultants to do so.
The Employee agrees to treat all such information and materials as Confidential
Matter subject to this Agreement.

 

5.            Injunctive Relief. The Employee acknowledges and agrees that his
failure to perform any of his covenants in this Agreement would cause
irreparable injury to the Company and cause damages to the Company that would be
difficult or impossible to ascertain or quantify. Accordingly, without limiting
any remedies that may be available with respect to any breach of this Agreement,
the Employee consents to the entry of an injunction to restrain any breach of
this Agreement.

 

6.            Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision hereof.

 

7.            Attorneys’ Fees. If suit is brought to enforce or interpret this
Agreement, the prevailing party shall be entitled to recover as an element of
costs of suit, and not as damages, reasonable attorneys’ fees and expenses and
all expert witnesses’ fees and expenses incurred by the prevailing party. In
such event, the “prevailing party” shall be the party that is entitled to
recover costs of suit, whether or not the suit proceeds to final judgment, the
party not entitled to recover costs shall not recover attorneys’ or expert
witnesses’ fees or expenses and no sum for attorneys’ and expert witnesses’ fees
and expenses shall be counted in calculating the amount of a judgment for
purposes of determining whether a party is entitled to recover costs or
attorneys’ or expert witnesses’ fees or expenses.

 

B-3

 

 

8.            Headings. The section headings in this Agreement are for
convenience of reference only and are not part of this Agreement.

 

9.            Notices. Any notice, consent or other communication to be given
under or in connection with this Agreement shall be in writing and shall be
deemed duly given and received when delivered personally, when transmitted by
facsimile if receipt is acknowledged by the addressee, one day after being
deposited for next-day delivery with a nationally recognized overnight delivery
service or three days after being mailed by first class mail, charges or postage
prepaid, properly addressed, if to the Company, at 50 South Buckhout Street,
Irvington, New York 10533 (Facsimile number: (914) 591-3785), and, if to the
Employee, at his address or facsimile number appearing on the records of the
Company. Either the Company or the Employee may change its or his address for
this purpose from time to time by notice to the other.

 

10.          Successors. This Agreement shall inure to the benefit of and bind
the Company and the Employee and their respective successors, assigns, heirs,
legatees, devisees and personal representatives.

 

11.          Entire Agreement. This Agreement contains the entire agreement of
the Company and the Employee and supersedes all prior or contemporaneous
negotiations, correspondence, understandings and agreements, whether written or
oral, between them, with respect to the subject matter hereof.

 

12.          Survival. All agreements, representations, warranties and
acknowledgments herein shall survive any termination of the Employee’s
employment with the Company for any reason.

 

13.          The Company’s Right to Terminate. Nothing herein shall be
interpreted to impair or otherwise affect the right and power of the Company to
terminate its employment of the Employee, which is at will.

 

14.          Acknowledgement. THE EMPLOYEE HEREBY WARRANTS AND ACKNOWLEDGES THAT
HE HAS CAREFULLY READ AND UNDERSTANDS ALL OF THE PROVISIONS OF THIS AGREEMENT.

 

(Signature page follows.)

 

B-4

 

 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first above written.

 

  EMPLOYEE:           Michael R. Stewart       MELA SCIENCES, INC.      



  By:  

 

  Name:  

 

  Title:  

 

B-5

